CONNER, J.
White appeals his judgment, and sentence after a jury found him guilty of attempted robbery while wearing a mask and he was sentenced to fifteen years in the Department of Corrections. White raises several issues on appeal. Wé affirm, "without discussion, as to each issue, except for an apparent scrivener’s error in White’s judgment.
Although the jury specifically found that White did not actually possess a firearm during the commission of the charged crime, White’s judgment reflects that he was adjudicated for attempted robbery with a deadly weapon while wearing a mask. The State concedes that the ‘With a deadly weapon” portion of the judgment is incorrect. We agree, and remand for this error to be corrected. We note that White need not be present for the correction. See Masterson v. State, 133 So.3d 1085, 1086 (Fla. 1st DCA 2014) (citing Jones v. State, 969 So.2d 1126 (Fla. 1st DCA 2007)).

Affirmed in part, reversed in part, and remanded loith instructions.

KLINGENSMITH, J., and SHEPHERD, FRANK A., Associate Judge, concur.